FILED
                           NOT FOR PUBLICATION
                                                                           APR 25 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


In re: WARREN CHARLES BODEKER,                   No.   15-35212
______________________________
                                                 D.C. No. 9:14-cv-00195-BMM
ROXSANNA RYAN, the personal
representative of the Estate of Warren
Charles Bodeker,                                 MEMORANDUM*

              Debtor-Appellant,

 v.

CHRISTY L. BRANDON,

              Trustee-Appellee.


                    Appeal from the United States District Court
                            for the District of Montana
                     Brian M. Morris, District Judge, Presiding

                        Argued and Submitted April 5, 2017
                               Seattle, Washington

Before: KOZINSKI and W. FLETCHER, Circuit Judges, and TUNHEIM, Chief
District Judge.**


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      **
              The Honorable John R. Tunheim, Chief United States District Judge
for the District of Minnesota, sitting by designation.
      Appellant Roxsanna Ryan appeals the district court’s reversal of the

bankruptcy court order granting Debtor Warren Charles Bodeker’s motion to

rescind his waiver of a homestead exemption which Bodeker agreed to as part of a

stipulation. We affirm.

      First, Law v. Siegel is not a subsequent change in the law applicable to this

case because no court equitably surcharged Bodeker’s homestead. See 134 S. Ct.
1188, 1194S97 (2014). Even if Siegel applied, a subsequent change in law

generally does not provide a basis for a party to rescind a stipulation. In re

Marriage of Grace, 643 P.2d 1188, 1191S92 (Mont. 1982); see also Jeff D. v.

Andrus, 899 F.2d 753, 759 (9th Cir. 1989) (holding that “enforcement of

settlement agreements [is] governed by principles of local law”).

      Second, 11 U.S.C. § 522(e) only applies to the waiver of an exemption in

favor of a creditor with an “unsecured claim.” Trustee-Appellee Christy L.

Brandon is neither an unsecured creditor nor holds an unsecured claim. Any

incidental benefit to Bodeker’s creditors as a result of the stipulation does not

render § 522(e) applicable to this case.

      AFFIRMED.




                                           2